Case: 19-40413      Document: 00515822221         Page: 1     Date Filed: 04/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             April 14, 2021
                                  No. 19-40413                              Lyle W. Cayce
                                Summary Calendar                                 Clerk



   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Clovis Shantez Liggins,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:15-CV-763


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Clovis Shantez Liggins, federal prisoner # 16490-078, was convicted
   of conspiracy to manufacture, distribute, or possess, with intent to distribute,
   five kilograms or more of cocaine, 50 grams or more of cocaine base (crack




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40413      Document: 00515822221          Page: 2    Date Filed: 04/14/2021




                                    No. 19-40413


   cocaine), and 1000 kilograms or more of marijuana, in violation of 21 U.S.C.
   §§ 841(a), 846. He was sentenced to, inter alia, life imprisonment.
          During Liggins’ criminal proceedings, the 2010 Fair Sentencing Act
   (FSA) was enacted. The FSA, inter alia, increased the quantity of crack
   cocaine necessary to impose the enhanced sentencing provisions of 21 U.S.C.
   § 841(b)(1)(A)(iii) from 50 grams or more to 280 grams or more.
   Notwithstanding the FSA’s enactment, Liggins’ amended indictment
   alleged a conspiracy involving, inter alia, 50 grams or more of crack cocaine.
   Importantly, the jury’s special verdict also attributed to him 50 grams or
   more of crack cocaine.
          The presentence investigation report (PSR) determined Liggins was
   responsible for 1285.6 grams of crack cocaine and, according to the 2010
   version of the statute, he was subject to a mandatory life sentence because of
   his two prior felony drug convictions. See 21 U.S.C. § 841(b)(1)(A) (2010).
   At sentencing, the district court noted that, under the FSA’s amendments,
   50 grams of crack cocaine would not mandate a life sentence. See id. The
   court, however, reasoned it was not bound by the jury’s drug-quantity
   determination because the jury found Liggins responsible for 50 grams or
   more of crack cocaine. The court then relied on the PSR, along with evidence
   presented at trial, to find Liggins responsible for 280 grams or more of crack
   cocaine. Consequently, the court imposed a mandatory life sentence under
   28 U.S.C. § 841(b)(1)(A).
          Pursuant to a certificate of appealability granted by our court, Liggins,
   proceeding pro se, contests the district court’s denial of his 28 U.S.C. § 2255
   motion. He contends: the court engaged in improper factfinding that
   increased his minimum statutory sentencing range in violation of Alleyne v.
   United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey, 530 U.S. 466
   (2000); and his appellate counsel rendered ineffective assistance of counsel




                                          2
Case: 19-40413      Document: 00515822221           Page: 3     Date Filed: 04/14/2021




                                     No. 19-40413


   (IAC) by failing to challenge the court’s factfinding at sentencing. Liggins
   asserts he should have been sentenced pursuant to 28 U.S.C. § 841(b)(1)(B),
   under which he would have faced a statutory sentencing range of 120 months
   to life. See 28 U.S.C. § 841(b)(1)(B) (2010) (stating an offense involving 28
   grams or more of crack cocaine results in a statutory range of 120-months’
   imprisonment to life for a defendant with a prior felony drug conviction).
          Regarding § 2255 motions, we review the district court’s factual
   findings for clear error; its legal conclusions, de novo. United States v. Cavitt,
   550 F.3d 430, 435 (5th Cir. 2008). To succeed on an IAC claim, defendant
   must show counsel’s performance was objectively deficient and, as a result,
   defendant was prejudiced. Strickland v. Washington, 466 U.S. 668, 687
   (1984).
          The Government concedes the court engaged in improper factfinding
   that increased Liggins’ mandatory minimum sentence. Under Alleyne, “facts
   that increase mandatory minimum sentences must be submitted to the jury”.
   In that regard, our court has explained a court may not disregard a jury’s
   drug-quantity finding as it pertains to a mandatory minimum sentence. See
   United States v. Akins, 746 F.3d 590, 612 (5th Cir. 2014) (“We agree with
   [defendant] that the sentencing judge was in error insofar as he looked to a
   crack cocaine calculation that was in excess of the jury’s finding and that
   would trigger a higher sentence than the quantity found by the jury”.). In
   addition, the Government acknowledges: in the light of Akins, appellate
   counsel rendered deficient performance by failing on appeal to challenge the
   judicial factfinding; and Liggins suffered prejudice because of the error.
          VACATED; REMANDED for resentencing.




                                           3